        Case 4:16-cv-01730-YGR Document 148 Filed 01/28/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: 1/28/2019                Time: 2:00pm-3:32pm         Judge: YVONNE
                                                            GONZALEZ ROGERS
 Case No.: 16-cv-01730-YGR      Case Name: Windy City Innovations, LLC v. Facebook, Inc.

Attorney for Plaintiff: Warren McCarty III, Bradley Caldwell, Christopher Banys and Jennifer
Gilbert
Attorney for Defendant: Heidi Keefe, Phil Morton.
Client representatives: Andrea Modugno and Shayne O'Reily

 Deputy Clerk: Frances Stone                        Court Reporter: Raynee Mercado


                                   PROCEEDINGS
Pre-filing Conference re Summary Judgment- HELD and
Order to Show Cause Hearing- HELD and OSC is discharged.

Defendant Facebook WITHDRAWS the Motion to Dismiss, Dkt no.129 and will
Include information in a Motion for Summary Judgment.

Defendant to file Motion for Summary Judgment by 2/11/2019
Plaintiff Response filed by 3/1/19.
Reply filed by 3/8/19.
Hearing on Motion for Summary Judgment set for 4/2/19 at 2:00pm.

The 6/10/19 Jury Trial Date is CONTINUED to Monday, 6/17/19 at 8:30am.
Length of trial: one week
